Citation Nr: 1402783	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-23 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1967 to June 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for bilateral hearing loss.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran was afforded a VA audiometric examination in December 2009 to address the nature and etiology of his bilateral hearing loss disorder.  The Board finds that a new VA examination and medical opinion are necessary as the basis of the December 2009 opinion is insufficient for two reasons.  

First, the December 2009 VA examiner based her medical opinion - that currently diagnosed hearing loss was not related to service - on the fact that "civilian noise exposure and presbycusis may be contributing factors" to the Veteran's hearing loss.  The Board finds that this reasoning contradicts the Veteran's lay statements of record.  For example, in the March 2010 and June 2010 statements, the Veteran stated that he was not exposed to acoustic trauma after service separation.  Specifically, the Veteran reported that he worked on a ranch as a horse trainer for the past 15 years and was only exposure to loud noises during service.  The Veteran also denied recreational noise exposure after service separation at the December 2009 VA examination.  Medical opinions based on inaccurate material facts are of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, on remand, the VA examiner should assume that the Veteran was not exposed to acoustic trauma after service separation.  

Further, the VA examiner also based her negative nexus opinion on the lack of evidence indicating a hearing loss disability during service.  The VA examiner specifically noted that the Veteran's service separation audiometric test results in June 1967 indicated normal hearing.  As noted in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), however, the lack of a demonstrated hearing loss disability in service "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  A VA examiner must base an opinion on not only what was evident during service, but also on what has happened since service.  On remand, the Board finds that a new VA audiological examination is warranted in order to assist in determining the etiology of the currently diagnosed hearing loss disorder. 

Further, the last VA treatment record is dated June 5, 2012 from the Omaha, Nebraska VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the Omaha VAMC from June 6, 2012 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for a VA audiology examination.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner is asked to provide an opinion as to the following: 
Is it at least as likely as not (50 percent or more probability) that the Veteran's current bilateral hearing loss disorder is related to service. 

In answering this question, please consider the evidence of record documenting that the Veteran was exposed to acoustic trauma during service (i.e., exposure to rifle fire and hand grenades).  

The VA examiner should also consider the Veteran's credible lay statements that he worked on a ranch as a horse trainer for the past 15 years and was not exposed to recreational or occupational noise since service separation.  

Note: the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

3.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


